DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on September 4, 2019.  Claims 1-20 are pending in the case.  Claims 1 and 16 are the independent claims.  
This action is non-final.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites, on line 2, “include at one,” where “include at least one” was perhaps intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the claim recites, on lines 3-4, “identify the plurality of tunable parameters based on a difference between the event data and model response data with estimated model parameters.”  It cannot be determined whether this limitation is intended to require identifying the plurality of tunable parameters with estimated model parameters and based on a difference between the event data and model response data, if the limitation is intended to require identifying the plurality of tunable parameters based on a difference between the event data and model response data, where the model response and/or event data is “with” the estimated model parameters (i.e. such as the estimated model parameters being grouped or otherwise included with event or model response data, or used as a basis for determining the difference between the two, etc.), or if the limitation is intended to require some other usage of the event data, model response data, and estimated model parameters.  Basically, it is unclear how each of the event data, the model response data, the difference, and the estimated model parameters are to be used in performing the identification of the plurality of tunable parameters.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring the identification of the plurality of tunable parameters using estimated model parameters, event data, model response data, and/or a difference between event data and model response data.
With respect to claim 5, it inherits the deficiencies identified above with respect to claim 4 and is rejected on the same basis as identified above.  In addition, claim 5 recites, on lines 2-4, “generate a score for each of the plurality of parameters based on the difference between the event data and model response data with estimated model parameters and a Jacobian matrix corresponding to model response data.”  With respect to the limitation “the difference between the event data and model response data with estimated model parameters,” this limitation is indefinite for similar reasons as provided above with respect to the same limitation in claim 4, i.e. it is unclear how each of the event data, the model response data, the difference, and the estimated model parameters are related and to be used in performing the generating of the score.  Further it cannot be determined whether the score is further generated based on the Jacobian matrix, 
With respect to claim 6, it inherits the deficiencies identified above with respect to claims 4 and 5, and is rejected on the same bases as identified above.  In addition, the claim recites “the score,” while claim 5, upon which it depends, recites a score for each of the plurality of parameters.  That is, claim 5 appears to require a plurality of scores while claim 6 recites only a single score.  Therefore, it is unclear whether “the score” is intended to refer to only a single score of the plurality of scores, or if it is intended to refer to each score of the plurality of scores.  
In addition, with respect to claim 6, the claim recites “a dot product angle between the difference the event data and model response data and components of the Jacobian matrix.”  It is noted that “the difference,” or “the difference the event data and model response data,” depending on which was intended appears to lack antecedent basis, as either one appears varies from the previously recited “difference between the event data and model response data with estimated model parameters.”  In addition, it cannot be determined which of the various recited values the dot product angle is intended to be measured between, i.e., whether the angle is between two or more of the difference, the event data, the model response data, and the components of the Jacobian matrix, or if some other angle was intended.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring generation of a score based on an angle between any of the difference, the event data, the model response data, the components of the Jacobian matrix, and/or between components of the Jacobian matrix.
With respect to claim 7, it inherits the deficiencies identified above with respect to claims 4-6, and is rejected on the same bases as identified above.  As it cannot 
With respect to claim 18, the claim recites, on lines 3-4 “the difference between event data and model response data for the plurality of parameters.”  This limitation, i.e. “the difference” lacks antecedent basis.  In addition, the limitation recite determining a single difference, but subsequently recites a plurality of parameters.  Therefore, it is unclear whether a single difference is required to be calculated (such as an overall difference, average difference, etc.), or if a plurality of differences such as a difference between event and model response data with respect to each of the plurality of parameters is required to be calculated.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as requiring calculation of at least one difference between event and model response data in relation to at least one parameter.
In addition, claim 18 recites, on lines 6-8 “a dot product angle between the difference and the Jacobian matrix where the dot product angle does not exceed a predetermined threshold.”  It cannot be determined whether “the difference,” as recited in this limitation, is intended to refer to the previously-recited “difference between event data and model response data” or some other difference.  In addition, if it is intended to refer to the previously recited difference, as noted previously, it is unclear whether that limitation refers to a single difference or a plurality of differences with respect to a plurality of parameters and, therefore, it is unclear what difference is being compared to the Jacobian matrix, and how the angle between the difference and the Jacobian matrix might be compared to and not exceed a threshold.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring a comparison of one or more thresholds and an angle between a difference and a Jacobian matrix for the model parameters.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8, 9, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130116989 A1) in view of Meagher et al. (US 20180373827 A1).

With respect to claim 1, Zhang teaches a system for interactive power system model calibration comprising a computing device including at least one processor in communication with at least one memory device (e.g. paragraph 0045, describing Figs. 1 and 2, computer device 110 includes processor 220 and memory 230 connected by bus 210; paragraphs 0049-0050, computer device 110 performing operations relating to parameter tuning/described processes in response to processor 220 executing instructions stored in memory 230; paragraph 0053, modelling dynamic systems; paragraph 0064, model variables may represent power, voltage, current, etc.
receive event data and model response data associated with a model to simulate (e.g. paragraph 0014, dynamic system represented by modeling system as graphical model executed to simulate dynamic system that it represents; response generated and plotted over time interval; user selecting to adjust generated response to target response; paragraph 0021, response generated for graphical model during simulation; paragraph 0041, modeling system 120 of computer device 110 receiving data from target environment 140, which may include a set of sensors/controllers corresponding to dynamic system, and using the data as input to graphical model; paragraph 0082, receiving data from target environment; paragraph 0086, executing model to simulate system; paragraph 0092, user defining target response; paragraph 0103, Fig. 6, performing simulation of graphical model and providing plot of response generated by simulation; paragraph 0104, user defining target response plot; i.e. event data is received from target environment and used as inputs to graphical simulation, a response is received from graphical simulation, and a user-defined target response is further received; paragraph 0133, user selecting target response as shown in Fig. 10B); 
identify a plurality of tunable parameters based on model data (e.g. paragraph 0093, parameter Jacobian generator identifying parameters associated with blocks in graphical model; parameter identified as modifiable value associated with block, such as modifiable constant values, modifiable parameters of functions, etc.; Fig. 5 and associated description in paragraph 0099, designating modifiable values of model blocks as parameters such as by user selection or automatic designation based on criteria satisfaction; paragraph 0134, Fig. 10C selecting parameters to be tuned); 
present, via a user interface, the plurality of tunable parameters to the user (e.g. paragraph 0052, modeling system may provide development tool that provides user interface for modeling and executing dynamic system; paragraph 0092, providing plot resulting from simulation of graphical model to user; presenting user with list of parameters associated with graphical model; paragraph 0099, prompting user to select whether modifiable values correspond to parameters that are of interest; paragraph 0103, generating plot of graphical model response and displaying it in display window; paragraph 0104, providing list of parameters associated with graphical model; see Fig. 9A, described in paragraph 0130, generating plot 910 of output/system response; paragraph 0135, presenting target response in user interface; UI also presents parameter selection box 1054 of Fig. 10D after user selects target response, which may include preselected set of parameters to tune based on parameter selection process); 
receive, from the user via the user interface, one or more selections of the plurality of tunable parameters (e.g. paragraph 0014, user selecting to adjust generated response; paragraph 0021, receiving selection of target output points, receiving selection of parameters to tune; paragraph 0092, user may select to modify the plot by selecting one or more target points to define target response, may select to modify a property associated with the plot; user enabled to select parameters presented in list to tune; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0130, user selecting tune parameter selection object 920 of Fig. 9A, select target response 922 by clicking point on plot; paragraph 0131, target response curve generated, parameter tuning selection box 940 presented to user to select one or more parameters to tune; paragraph 0133, user selecting to tune parameters; paragraph 0135, user selects to tune parameters); and 
calibrate the model based on the one or more selections (e.g. paragraph 0014, modeling system determining adjustments to values associated with parameters in order to generate selected target response; paragraph 0021, determining adjustments to parameters to tune based on selected target output points; paragraph 0039, performing parameter tuning for parameters associated with graphical model; paragraph 0094, tuning parameters associated with graphical model by determining adjustment values for parameters; applying inverse parameter Jacobian matrix to selected one or more target response values; determining unique solution and presenting unique solution of adjustment values; selecting solution based on criteria; approximating solution; paragraphs 0109-0111, selecting solution, paragraph 0118, determining inverse parameter Jacobian matrix; paragraph 0119, determining adjustments to the selected parameters using the inverse Jacobian matrix; i.e. where performing the determined adjustments to the parameters of the model collectively constitutes calibration of the model itself; paragraph 0136, determining adjustment values for parameters that will generate target response).
e.g. paragraph 0098, receiving real-time data from sensors interfaced with monitored system and virtual data from virtual system modeling engine simulating data output from virtual system model of monitored system; paragraph 0099, operating parameters of virtual system model adjusted to minimize difference; adjusting virtual system model output parameters that are functions of virtual system model sensor values; operating parameters of virtual system model that mimic operation of sensor adjusted to reflect real-time data received from those sensors; completion of calibration operations/summary of adjustments made to virtual system model; i.e. parameters of the virtual system model are selected for adjustment based on correspondence with sensors/real-world values; paragraph 0103-0104, updating virtual model parameters based on differences between actual and predicted values to ensure virtual model ages with virtual system, to reflect retrofits, repairs, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to select parameters for tuning (i.e. virtual system model parameters as taught by both Zhang and Meagher) based on both real-world system event data (i.e. as taught by Meagher and Zhang, where Meagher teaches comparison of actual values with simulated values, and where Zhang teaches collection of actual values as input to the simulation model and identification of tunable parameters based on the model) and model response data (i.e. as taught by Meagher, where virtual system model generated values are correlated to real worlds values to determine a difference and corresponding parameters are selected for adjustment/calibration).  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power system into an easy to understand visual presentation to help facility personnel to quickly understand the current health of power systems and for real-time modeling and forecasting of power generation for non-traditional power generation systems as described in Meagher (paragraphs 0008-0010).
With respect to claim 2, Zhang in view of Meagher teaches all of the limitations of claim 1 as previously discussed, and Zhang further teaches 
wherein the one or more selections include a sub-set of the plurality of tunable parameters (e.g. paragraph 0014, user selecting to adjust generated response; paragraph 0021, receiving selection of target output points, receiving selection of parameters to tune; paragraph 0092, user may select to modify the plot by selecting one or more target points to define target response, may select to modify a property associated with the plot; user enabled to select parameters presented in list to tune; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0130, user selecting tune parameter selection object 920 of Fig. 9A, select target response 922 by clicking point on plot; paragraph 0131, target response curve generated, parameter tuning selection box 940 presented to user to select one or more parameters to tune; paragraph 0133, user selecting to tune parameters; paragraph 0135, user selects to tune parameters; i.e. the user may select one or more of the parameters and therefore may select a subset), and 
wherein the at least one processor is further programmed to use the sub-set of the plurality of tunable parameters while calibrating the model (e.g. paragraph 0014, modeling system determining adjustments to values associated with parameters in order to generate selected target response; paragraph 0021, determining adjustments to parameters to tune based on selected target output points; paragraph 0039, performing parameter tuning for parameters associated with graphical model; paragraph 0094, tuning parameters associated with graphical model by determining adjustment values for parameters; applying inverse parameter Jacobian matrix to selected one or more target response values; determining unique solution and presenting unique solution of adjustment values; selecting solution based on criteria; approximating solution; paragraphs 0109-0111, selecting solution, paragraph 0118, determining inverse parameter Jacobian matrix; paragraph 0119, determining adjustments to the selected parameters using the inverse Jacobian matrix; i.e. where performing the determined adjustments to the parameters of the model collectively constitutes calibration of the model itself; paragraph 0136, determining adjustment values for parameters that will generate target response; i.e. where the user has selected one or more, and therefore a subset, of the parameters, these selected parameters are used to calibrate the model (i.e. via adjustment of the parameters)).
With respect to claim 3, Zhang in view of Meagher teaches all of the limitations of claim 1 as previously discussed, and Zhang further teaches wherein the one or more selections include one or more adjustments to one or more parameters of the plurality of tunable parameters, and wherein the at least one processor is further programmed to use the one or more adjustments to one or more parameters while calibrating the model (e.g. paragraph 0021, receiving selection of parameters to tune; paragraph 0022, presenting multiple solutions to user, user may select one of multiple solutions; paragraph 0092, user enabled to select parameters presented in list to tune; paragraph 0094, determining adjustment values for parameters, presenting solutions for tuning parameter adjustment values; paragraphs 0089-0090, modifiable value may be changed by user  by configuring block of graphical model, modifiable value designated as tunable parameter by user; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0108, multiple solutions exist – multiple sets of parameter values  satisfy constraints; paragraph 0109, multiple solutions presented to user, user provided option to select one; i.e. where the user selection includes a change/adjustment to a modifiable value and designation of the modifiable value as a tunable parameter as described in paragraphs 0089-0090, this is analogous to a selection of a tunable parameter which includes an adjustment to the parameter; in addition, where the system determines a plurality of different parameter adjustment sets corresponding to multiple solutions and presents these to the user for selection as described in paragraphs 0108-0109, the user selection of a given solution constitutes a selection of adjustments to multiple parameters corresponding to the selected solution).
With respect to claim 17, Zhang in view of Meagher teaches all of the limitations of claim 16 as previously discussed, and Zhang further teaches wherein the one or more selections include at one of 
a sub-set of the plurality of tunable parameters (e.g. paragraph 0014, user selecting to adjust generated response; paragraph 0021, receiving selection of target output points, receiving selection of parameters to tune; paragraph 0092, user may select to modify the plot by selecting one or more target points to define target response, may select to modify a property associated with the plot; user enabled to select parameters presented in list to tune; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0130, user selecting tune parameter selection object 920 of Fig. 9A, select target response 922 by clicking point on plot; paragraph 0131, target response curve generated, parameter tuning selection box 940 presented to user to select one or more parameters to tune; paragraph 0133, user selecting to tune parameters; paragraph 0135, user selects to tune parameters; i.e. the user may select one or more of the parameters and therefore may select a subset) and 
one or more adjustments to one or more parameters of the plurality of tunable parameters (e.g. paragraph 0021, receiving selection of parameters to tune; paragraph 0022, presenting multiple solutions to user, user may select one of multiple solutions; paragraph 0092, user enabled to select parameters presented in list to tune; paragraph 0094, determining adjustment values for parameters, presenting solutions for tuning parameter adjustment values; paragraphs 0089-0090, modifiable value may be changed by user  by configuring block of graphical model, modifiable value designated as tunable parameter by user; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0108, multiple solutions exist – multiple sets of parameter values  satisfy constraints; paragraph 0109, multiple solutions presented to user, user provided option to select one; i.e. where the user selection includes a change/adjustment to a modifiable value and designation of the modifiable value as a tunable parameter as described in paragraphs 0089-0090, this is analogous to a selection of a tunable parameter which includes an adjustment to the parameter; in addition, where the system determines a plurality of different parameter adjustment sets corresponding to multiple solutions and presents these to the user for selection as described in paragraphs 0108-0109, the user selection of a given solution constitutes a selection of adjustments to multiple parameters corresponding to the selected solution).
With respect to claim 4, Zhang in view of Meagher teaches all of the limitations of claim 1 as previously discussed, and Meagher further teaches wherein the model includes a plurality of parameters, and wherein the at least one processor is further programmed to identify the plurality of tunable parameters based on a difference between the event data and model response data with estimated model parameters  (e.g. paragraph 0098, receiving real-time data from sensors interfaced with monitored system and virtual data from virtual system modeling engine simulating data output from virtual system model of monitored system; paragraph 0099, operating parameters of virtual system model adjusted to minimize difference; adjusting virtual system model output parameters that are functions of virtual system model sensor values; operating parameters of virtual system model that mimic operation of sensor adjusted to reflect real-time data received from those sensors; completion of calibration operations/summary of adjustments made to virtual system model; i.e. parameters of the virtual system model are selected for adjustment based on correspondence with sensors/real-world values; paragraph 0103-0104, updating virtual model parameters based on differences between actual and predicted values to ensure virtual model ages with virtual system, to reflect retrofits, repairs, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to select parameters for tuning (i.e. virtual system model parameters as taught by both Zhang and Meagher) based on both real-world system event data (i.e. as taught by Meagher and Zhang, where Meagher teaches comparison of actual values with simulated values, and where Zhang teaches collection of actual values as input to the simulation model and identification of tunable parameters based on the model) and model response data (i.e. as taught by Meagher, where virtual system model generated values are correlated to real worlds values to determine a difference and corresponding parameters are selected for adjustment/calibration).  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power system into an easy to understand visual presentation to help facility personnel to quickly understand the current health of power systems and for real-time modeling and forecasting of power generation for non-traditional power generation systems as described in Meagher (paragraphs 0008-0010).
With respect to claim 15, Zhang in view of Meagher teaches all of the limitations of claim 1 as previously discussed, and Meagher further teaches wherein the at least one processor is further programmed to validate the model (e.g. paragraph 0065, periodically calibrating and synchronizing virtual system model with real time sensor data outputs so that the virtual system model  provides data output values that are consistent with actual real time values received from sensor output signals; paragraph 0103-0104, updating virtual model parameters based on differences between actual and predicted values to ensure virtual model ages with virtual system, to reflect retrofits, repairs, etc.; ensuring virtual model produces relevant predicted values; compare with specification of instant application paragraph 0036, indicating that validation assures model accurately represents the operation of the real system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to periodically compare, calibrate, and synchronize the virtual system model with real time actual sensor data outputs from the monitored system such that the values provided by the virtual system model are consistent with actual real time values, thereby validating the system model.  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power system into an easy to understand visual presentation to help facility personnel to quickly understand the current health of power systems and for real-time modeling and forecasting of power generation for non-traditional power generation systems, and in order to ensure that the virtual system model remains consistent with the real world system which is monitors as described in Meagher (paragraphs 0008-0010, 0065, 0103-0104).
With respect to claim 8, Zhang in view of Meagher teaches all of the limitations of claim 1 as previously discussed, and Zhang further teaches wherein the at least one processor is further programmed to: 
present, to the user via the user interface, a view of an event, including a desired curve and an estimated curve (e.g. Figs. 9A-B, paragraph 0130, user interface corresponds to output of scope block that receives output signal from graphical model; plot 910 plots output signal as a function of time based on simulation of graphical model; paragraph 0131, target response curve 940 as shown in Fig. 9B; paragraphs 0133 and 0135, Figs. 10B and 10D, user interface displays response plot 1025 and target response 1052 that corresponds to user’s selected amplitude and frequency; i.e. the user interface presents a graphical curve of simulation results, analogous to an estimated curve, and a graphical curve of a target response, analogous to a desired curve); 
receive, from the user via the user interface, a selection of a first region of the event (e.g. paragraph 0116, user designating particular ones of selected target points; user selecting to designate first target point; paragraph 0131, target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve); 
receive, from the user via the user interface, a first weight associated with the first region (e.g. paragraph 0116, user designating particular ones of target points with importance rating; user selecting to designate first target point as having high importance; giving more weight to first target point when performing parameter tuning); and 
perform a plurality of simulations on the model including the first weight (e.g. paragraph 0108-0109, multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; paragraph 0116, giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; paragraph 0131, showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by user importance rating for particular target points, is analogous to performing multiple simulations on the model including the weight/importance rating).
Zhang does not explicitly disclose that the desired curve is a measured curve.  However, Meagher teaches that the desired curve is a measured curve (e.g. paragraph 0054, deviations between predicted and real time values, communicating alarm condition for display in real-time via thin client; paragraph 0060-0061, differential between real time sensor output value and expected value exceeds DDT value, calibration request generated; alarm or notification message sent to client for display in real time; paragraph 0071, data from monitored system displayed on client display panel for viewing; paragraph 0072, synchronizing physical world with virtual and reporting via visual real time display deviations between the two).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to display, as a desired/target output curve (i.e. with which the model should be brought into alignment), measured, actual values of the system which the model simulates.  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power system into an easy to understand visual presentation to help facility personnel to quickly understand the current health of power systems and for real-time modeling and forecasting of power generation for non-traditional power generation systems as described in Meagher (paragraphs 0008-0010).
With respect to claim 16, Zhang teaches a method for interactive power system model calibration, the method implemented on a computing device including at least one processor in communication with at least one memory device (e.g. paragraph 0045, describing Figs. 1 and 2, computer device 110 includes processor 220 and memory 230 connected by bus 210; paragraphs 0049-0050, computer device 110 performing operations relating to parameter tuning/described processes in response to processor 220 executing instructions stored in memory 230; paragraph 0053, modelling dynamic systems; paragraph 0064, model variables may represent power, voltage, current, etc.), the method comprises: 
receiving event data and model response data associated with a model to simulate (e.g. paragraph 0014, dynamic system represented by modeling system as graphical model executed to simulate dynamic system that it represents; response generated and plotted over time interval; user selecting to adjust generated response to target response; paragraph 0021, response generated for graphical model during simulation; paragraph 0041, modeling system 120 of computer device 110 receiving data from target environment 140, which may include a set of sensors/controllers corresponding to dynamic system, and using the data as input to graphical model; paragraph 0082, receiving data from target environment; paragraph 0086, executing model to simulate system; paragraph 0092, user defining target response; paragraph 0103, Fig. 6, performing simulation of graphical model and providing plot of response generated by simulation; paragraph 0104, user defining target response plot; i.e. event data is received from target environment and used as inputs to graphical simulation, a response is received from graphical simulation, and a user-defined target response is further received; paragraph 0133, user selecting target response as shown in Fig. 10B); 
identifying a plurality of tunable parameters based on model data (e.g. paragraph 0093, parameter Jacobian generator identifying parameters associated with blocks in graphical model; parameter identified as modifiable value associated with block, such as modifiable constant values, modifiable parameters of functions, etc.; Fig. 5 and associated description in paragraph 0099, designating modifiable values of model blocks as parameters such as by user selection or automatic designation based on criteria satisfaction; paragraph 0134, Fig. 10C selecting parameters to be tuned); 
presenting, via a user interface, the plurality of tunable parameters to the user (e.g. paragraph 0052, modeling system may provide development tool that provides user interface for modeling and executing dynamic system; paragraph 0092, providing plot resulting from simulation of graphical model to user; presenting user with list of parameters associated with graphical model; paragraph 0099, prompting user to select whether modifiable values correspond to parameters that are of interest; paragraph 0103, generating plot of graphical model response and displaying it in display window; paragraph 0104, providing list of parameters associated with graphical model; see Fig. 9A, described in paragraph 0130, generating plot 910 of output/system response; paragraph 0135, presenting target response in user interface; UI also presents parameter selection box 1054 of Fig. 10D after user selects target response, which may include preselected set of parameters to tune based on parameter selection process); 
receiving, from the user via the user interface, one or more selections of the plurality of tunable parameters (e.g. paragraph 0014, user selecting to adjust generated response; paragraph 0021, receiving selection of target output points, receiving selection of parameters to tune; paragraph 0092, user may select to modify the plot by selecting one or more target points to define target response, may select to modify a property associated with the plot; user enabled to select parameters presented in list to tune; paragraph 0104, describing Fig. 6, user selecting one or more parameters to tune; paragraph 0130, user selecting tune parameter selection object 920 of Fig. 9A, select target response 922 by clicking point on plot; paragraph 0131, target response curve generated, parameter tuning selection box 940 presented to user to select one or more parameters to tune; paragraph 0133, user selecting to tune parameters; paragraph 0135, user selects to tune parameters);  
presenting, to the user via the user interface, a view of an event, including a desired curve and an estimated curve (e.g. Figs. 9A-B, paragraph 0130, user interface corresponds to output of scope block that receives output signal from graphical model; plot 910 plots output signal as a function of time based on simulation of graphical model; paragraph 0131, target response curve 940 as shown in Fig. 9B; paragraphs 0133 and 0135, Figs. 10B and 10D, user interface displays response plot 1025 and target response 1052 that corresponds to user’s selected amplitude and frequency; i.e. the user interface presents a graphical curve of simulation results, analogous to an estimated curve, and a graphical curve of a target response, analogous to a desired curve
receiving, from the user via the user interface, a selection of a first region of the event (e.g. paragraph 0116, user designating particular ones of selected target points; user selecting to designate first target point; paragraph 0131, target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve); 
receiving, from the user via the user interface, a first weight associated with the first region (e.g. paragraph 0116, user designating particular ones of target points with importance rating; user selecting to designate first target point as having high importance; giving more weight to first target point when performing parameter tuning); 
performing a plurality of simulations on the model including the first weight and the one or more selections (e.g. paragraph 0108-0109, multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; paragraph 0116, giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; paragraph 0131, showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by user importance rating for particular target points, is analogous to performing multiple simulations on the model including the weight/importance rating
calibrating the model based on the plurality of simulations (e.g. paragraph 0014, modeling system determining adjustments to values associated with parameters in order to generate selected target response; paragraph 0021, determining adjustments to parameters to tune based on selected target output points; paragraph 0039, performing parameter tuning for parameters associated with graphical model; paragraph 0094, tuning parameters associated with graphical model by determining adjustment values for parameters; applying inverse parameter Jacobian matrix to selected one or more target response values; determining unique solution and presenting unique solution of adjustment values; selecting solution based on criteria; approximating solution; paragraphs 0109-0111, selecting solution of the multiple solutions, such as user-selected solution, or a selection of the multiple solutions performed based on other criteria, paragraph 0118, determining inverse parameter Jacobian matrix; paragraph 0119, determining adjustments to the selected parameters using the inverse Jacobian matrix; i.e. where a particular solution of the multiple solutions is selected, and where performing the determined adjustments to the parameters of the model collectively constitutes calibration of the model itself according to the selected solution, this is analogous to calibrating the model based on the plurality of simulations (i.e. in which a solution (which is a simulation of the model using particular parameter set) of the multiple solutions is selected for calibrating the model); paragraph 0136, determining adjustment values for parameters that will generate target response).
Zhang does not explicitly disclose that the plurality of tunable parameters is identified based on the event data and the model response data or that the desired curve is a measured curve.  However, Meagher teaches that the plurality of tunable parameters is identified based on the event data and the model response data and that the desired curve is a measured curve (e.g. paragraph 0054, deviations between predicted and real time values, communicating alarm condition for display in real-time via thin client; paragraph 0060-0061, differential between real time sensor output value and expected value exceeds DDT value, calibration request generated; alarm or notification message sent to client for display in real time; paragraph 0071, data from monitored system displayed on client display panel for viewing; paragraph 0072, synchronizing physical world with virtual and reporting via visual real time display deviations between the two; paragraph 0098, receiving real-time data from sensors interfaced with monitored system and virtual data from virtual system modeling engine simulating data output from virtual system model of monitored system; paragraph 0099, operating parameters of virtual system model adjusted to minimize difference; adjusting virtual system model output parameters that are functions of virtual system model sensor values; operating parameters of virtual system model that mimic operation of sensor adjusted to reflect real-time data received from those sensors; completion of calibration operations/summary of adjustments made to virtual system model; i.e. parameters of the virtual system model are selected for adjustment based on correspondence with sensors/real-world values; paragraph 0103-0104, updating virtual model parameters based on differences between actual and predicted values to ensure virtual model ages with virtual system, to reflect retrofits, repairs, etc.).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to select parameters for tuning (i.e. virtual system model parameters as taught by both Zhang and Meagher) based on both real-world system event data (i.e. as taught by Meagher and Zhang, where Meagher teaches comparison of actual values with simulated values, and where Zhang teaches collection of actual values as input to the simulation model and identification of tunable parameters based on the model) and model response data (i.e. as taught by Meagher, where virtual system model generated values are correlated to real worlds values to determine a difference and corresponding parameters are selected for adjustment/calibration), and to further include the capability to display, as a desired/target output curve (i.e. with which the model should be brought into alignment), measured, actual values of the system which the model simulates.  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power system into an easy to understand visual presentation to help facility personnel to quickly understand the current health of power systems and for real-time modeling and forecasting of power generation for non-traditional power generation systems as described in Meagher (paragraphs 0008-0010).
With respect to claim 9, Zhang in view of Meagher teaches all of the limitations of claim 8 as previously discussed, and Zhang further teaches wherein the first region includes a plurality of points in time and wherein the first weight is associated with the plurality of points in time (e.g. paragraph 00014, graphical model simulated over time interval and response generated and plotted over time interval; paragraph 0016, user selecting target data points at one or more time points to define target response; paragraph 0116, user designating particular ones of selected target points with importance rating; selected target points with a lower rating; i.e. multiple target points may be associated with a given importance rating, where each of the target points may be associated with a point in time and the multiple target points therefore define a region).
With respect to claim 12, Zhang in view of Meagher teaches all of the limitations of claim 9 as previously discussed, and Zhang further teaches wherein the at least one processor is further programmed to assign a default weight to points in time not associated with the first region (e.g. paragraph 0116, user designating particular target points with ratings, giving more weight to target point with high importance rating; selected target points with lower importance rating may be disregarded; i.e. where a one or more particular target points are assigned a “high” importance rating, other target points which have not received a particular importance rating may nonetheless be compared to the points with a high rating, and determined to be of relatively lower importance, such as when determining which points to disregard for purposes of parameter tuning; therefore, these other target points which are not assigned some specific value still have some value (i.e. a default) for purposes of comparison with rated target points).
With respect to claim 13, Zhang in view of Meagher teaches all of the limitations of claim 8 as previously discussed, and Zhang further teaches wherein the at least one processor is further configured to: 
receive, from the user via the user interface, a selection of a second region of the event (e.g. paragraph 0116, user selecting to designate first target point, and selecting to designate second target point); 
receive, from the user via the user interface, a second weight associated with the second region (e.g. paragraph 0016, user designating first target point with high importance and designating second target point with low importance
perform the plurality of simulations on the model including the first weight and the second weight (e.g. paragraph 0108-0109, multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; paragraph 0116, giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; paragraph 0131, showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by multiple user importance ratings for multiple particular target points, is analogous to performing multiple simulations on the model including the multiple weight/importance ratings).
With respect to claim 19, Zhang in view of Meagher teaches all of the limitations of claim 16 as previously discussed and Zhang additionally teaches the method further comprising: 
receiving, from the user via the user interface, a selection of a second region of the event (e.g. paragraph 0116, user selecting to designate first target point, and selecting to designate second target point); 
receiving, from the user via the user interface, a second weight associated with the second region (e.g. paragraph 0116, user designating first target point with high importance and designating second target point with low importance); and 
performing the plurality of simulations on the model including the first weight and the second weight (e.g. paragraph 0108-0109, multiple sets of parameter values may satisfy constraints determined by selected target points, multiple solutions computed and presented to the user; extrapolating curve generated by selected target points, varying extrapolation a number of times to generate sets of target points, each of which is associated with a solution that may be computed and presented to the user; paragraph 0116, giving more weight to target point when performing parameter tuning; if there are more selected target points than selected parameters, target points with lower importance rating may be disregarded to approach a situation where the number of target points equals the number of selected parameters to tune; paragraph 0131, showing multiple target responses corresponding to multiple model outputs; i.e. where calculating multiple different sets of simulation model parameter values corresponding to multiple solutions, such as by varying extrapolation a number of times to generate sets of target simulation outputs, where this is further weighted by multiple user importance ratings for multiple particular target points, is analogous to performing multiple simulations on the model including the multiple weight/importance ratings), 
wherein the first weight is associated with a first plurality of points in time associated with the first region and the second weight is associated with a second plurality of points in time associated with the second region (e.g. paragraph 00014, graphical model simulated over time interval and response generated and plotted over time interval; paragraph 0016, user selecting target data points at one or more time points to define target response; paragraph 0116, user designating particular ones of selected target points with importance rating; selected target points with a lower rating; i.e. multiple target points may be associated with a given importance rating, where each of the target points may be associated with a point in time and the multiple target points therefore define a region, such that a first set of target points may be assigned a first rating and a second set of target points may be assigned a second rating).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Meagher, further in view of Pierce et al. (US 20200293183 A1).
With respect to claim 10, Zhang in view of Meagher teaches all of the limitations of claim 9 as previously discussed.  Zhang and Meager do not explicitly disclose wherein the user interface is configured to: receive a selection of two points on the view; and generate the first region based on those two e.g. paragraph 0041, Fig. 2H1, user input corresponding to selection of weighting affordance 240; paragraph 0043, cursor 250 moving along path within first section 211 of first graphing area 210; paragraph 0044, Fig. 2H2, in response to detecting cursor moving along path selection indicator 217A indicating portion of first section 211 of first graphing area corresponding to portion of first set of data points; paragraph 0044, user selects portion of first set of data points by drawing path enclosing corresponding portion of the first section 211 of the first graphing area 210; i.e. where the cursor path intersects and thereby selects two points of set of graphed data points and a region is generated using at least those two points in the graph of modeled data; paragraph 0057, changing weighting of selected data based on user affordance; i.e. points within the generated region are assigned a weight according to further user input).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Pierce in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Pierce (directed to displaying modeled data) to include the capability to select a region of modeled data displayed on a graph (as taught by both Zhang and Pierce) via a user interface input that selects at least two points of the modeled data, and to generate a region for receiving user-defined weighting based on the selected two points.  One of ordinary skill would have been motivated to perform such a modification in order to provide user interface enhancements as efficient mechanisms for capturing expert heuristic information for integration with predicted data based on models, improving the accuracy of the models as described in Pierce (paragraph 0012).
With respect to claim 11, Zhang in view of Meagher teaches all of the limitations of claim 9 as previously discussed.  Although Zhang further teaches displaying a vertical line on the view, receiving a user selected position for the vertical line, and generating a region based on the user selected position for the vertical line (e.g. paragraph 0131, user dragging mouse pointer to move vertical line on plot, where vertical line represents point in time; in response, target response curve may change; multiple target responses changing as user moves the vertical line), Zhang and Meagher do not explicitly disclose wherein the user 
However, Pierce teaches wherein the user interface is configured to: display two vertical lines on the view; receive user selected positions for the two vertical lines; and generate the first region based on user selected positions for the two vertical lines (e.g. paragraph 0047, describing Fig. 2I1, cursor 250 moving along path within first section 211 of first graphing area 201; paragraph 0048, describing Fig. 2I2, in response to cursor moving along path, including selection indicator 217B indication a portion of the first section 211 of the firs graphing area 210 corresponding to a portion of the first set of data points for the first variable; paragraph 0049, user selects a portion of the first set of data points by drawing a path from a first location corresponding to a first value of a first coordinate of the area to a second location corresponding to a second value of the first coordinate of the graphing area, i.e. user drawing path causes selection of a first location corresponding to a first time and a second location corresponding to a second time, where the vertical lines corresponding to these two selected locations are displayed on the screen and a region between these two positions is generated, as shown by indicator 217B of Fig. 2I2, which is defined by two vertical lines enclosing the generated region; paragraph 0050, describing Fig. 2I2, cursor 250 moving along path from location of selection indicator 217B; paragraph 0051, describing Fig. 2I3, in response to moving cursor 250 along path from location of selection indicator 217B, size of selection indicator 217B is increased in accordance with the path of the cursor; user selects portion of first set of data points by changing size/shape of selection indicator; i.e. where user dragging cursor from position of vertical line defining boundary of generated region causes the position of the vertical line to be changed and the corresponding region between the two regions to also be changed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Pierce in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Pierce (directed to displaying modeled data) to include the capability to select a region of modeled data displayed on a graph (as taught by both Zhang and Pierce) via a user interface input that selects positions for two vertical lines, where the vertical lines are displayed on the screen, and generate a region .
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Meagher, further in view of Alam et al. (US 20200203951 A1).
With respect to claim 14, Zhang in view of Meagher teaches all of the limitations of claim 8 as previously discussed, and Zhang further teaches wherein the at least one processor is further programmed to receive, from the user via the user interface, a second weight associated with a curve (e.g. paragraph 0116, user designating particular ones of selected target points; user selecting to designate first target point as having high importance rating and selecting to designate second target point as having a low importance; selected target points with lower importance rating; paragraph 0131, target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve, and user can assign at least two weights corresponding to different points on the curve; therefore, the user can provide at least first and second weights which are associated with the curve). 
Zhang and Meagher do not explicitly disclose that the curve is one of an active power curve and a reactive power curve.  However, Alam teaches that the curve is one of an active power curve and a reactive power curve (e.g. paragraph 0016, performing simulation of specified time based on computer model and specified configuration parameter values; paragraph 0017, producing simulated reactive power supply curve; user request to display simulation results, producing and displaying graph; paragraph 0131, describing Fig. 12, performing power flow analysis to provide voltage profiles resulting from specified reactive power control configurations; paragraph 0132, GUI includes reactive power percentage slider buttons 1212 which can be adjusted via user manipulation to vary percentage of reactive power capacity; user can enter specified time to simulate, etc.; paragraph 0134, displaying voltage profile resulting from selected inputs in voltage profile window 1226, along with base case voltage profile; paragraph 0135, as shown in Fig. 12, user desires to simulate voltage profile at specified time with 30% reactive power capacity setting, displaying resulting voltage profile; voltage profile 1208, voltage is increased as a result of sourcing reactive power to the feeder).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Alam in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Alam (directed to voltage management in a power grid, including via computer simulation/modeling) to include the capability to display, as a model output displayed as a graphical curve (i.e. as taught by Zhang), a reactive power curve.  One of ordinary skill would have been motivated to perform such a modification in order to provide users with a tool that has the ability to assess the costs and benefits of achieving a desired voltage profile and create elements needed to assess the feasibility of creating those voltage profiles as described in Alam (paragraphs 0139-0141).
With respect to claim 20, Zhang in view of Meagher teaches all of the limitations of claim 16 as previously discussed and Zang additionally teaches the method further comprising receiving, from the user via the user interface, a second weight associated with a curve (e.g. paragraph 0116, user designating particular ones of selected target points; user selecting to designate first target point as having high importance rating and selecting to designate second target point as having a low importance; selected target points with lower importance rating; paragraph 0131, target response curve presented based on live interaction with the plot (of Fig. 9B), where user dragging to move vertical line on plot which represents a point in time may cause target response curve 940 to change; multiple target responses may change as user moves the vertical line; i.e. the user can select discrete target response points, such as on a target response curve, and can also select a plurality of target response points by dragging a vertical line to change the entire target response curve, and user can assign at least two weights corresponding to different points on the curve; therefore, the user can provide at least first and second weights which are associated with the curve).
e.g. paragraph 0016, performing simulation of specified time based on computer model and specified configuration parameter values; paragraph 0017, producing simulated reactive power supply curve; user request to display simulation results, producing and displaying graph; paragraph 0131, describing Fig. 12, performing power flow analysis to provide voltage profiles resulting from specified reactive power control configurations; paragraph 0132, GUI includes reactive power percentage slider buttons 1212 which can be adjusted via user manipulation to vary percentage of reactive power capacity; user can enter specified time to simulate, etc.; paragraph 0134, displaying voltage profile resulting from selected inputs in voltage profile window 1226, along with base case voltage profile; paragraph 0135, as shown in Fig. 12, user desires to simulate voltage profile at specified time with 30% reactive power capacity setting, displaying resulting voltage profile; voltage profile 1208, voltage is increased as a result of sourcing reactive power to the feeder).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Alam in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Alam (directed to voltage management in a power grid, including via computer simulation/modeling) to include the capability to display, as a model output displayed as a graphical curve (i.e. as taught by Zhang), a reactive power curve.  One of ordinary skill would have been motivated to perform such a modification in order to provide users with a tool that has the ability to assess the costs and benefits of achieving a desired voltage profile and create elements needed to assess the feasibility of creating those voltage profiles as described in Alam (paragraphs 0139-0141).
Claim 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Meagher, further in view of Baone et al. (US 20150149128 A1).
With respect to claim 5, Zhang in view of Meagher teaches all of the limitations of claim 4 as previously discussed, and Zhang further teaches wherein the at e.g. paragraph 0110-0112, selecting particular solution, such as based on optimization criteria such as sensitivities associated with selected parameters; determining sensitivities associated with selected parameters and ranking selected parameters based on the determined sensitivities; sensitivity of parameter determined based on entries associated with the parameter in the parameter Jacobian matrix, which includes information about the range of change of the outputs associated with the graphical model with respect to the parameters; i.e. ranking/scoring the plurality of parameters using estimated model parameters and Jacobian matrix; paragraph 0134, determining parameter ranking based on parameter sensitivity; as shown in parameter Jacobian matrix 1040, parameters P1 and P4 associated with higher sensitivity and are therefore selected to be tuned).
Zhang and Meagher do not explicitly disclose that the scores for the parameters are generated based on the difference between the event data and model response data.  However, Baone teaches that the scores for the parameters are generated based on the difference between the event data and model response data (e.g. paragraph 0002, matching model to actual measurements during real disturbance; paragraph 0024, historical database of disturbances analyzed to determine disturbances and parameters that enhance model tuning; data base has many available disturbances and associated data collected over time; paragraph 0055, analyzing disturbances, ranking well-conditioned parameters for disturbance; paragraph 0060, disturbance having original nominal value of parameter, simulating disturbance to produce output, computing difference between nominal output with original starting value and output of model simulation, quantifying significance of parameter based on change/difference in model response).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Baone in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Baone (directed to analyzing model parameters using trajectory sensitivities) to include the capability to further score/rank simulation model parameters based on significance of the parameter as determined by a difference between an original nominal value for a disturbance (i.e. a real-
With respect to claim 6, Zhang in view of Meagher, further in view of Baone teaches all of the limitations of claim 5 as previously discussed.  Zhang further teaches wherein the at least one processor is further programmed to generate the score based on components of the Jacobian matrix (e.g. paragraph 0110-0112, selecting particular solution, such as based on optimization criteria such as sensitivities associated with selected parameters; determining sensitivities associated with selected parameters and ranking selected parameters based on the determined sensitivities; sensitivity of parameter determined based on entries associated with the parameter in the parameter Jacobian matrix, which includes information about the range of change of the outputs associated with the graphical model with respect to the parameters; i.e. ranking/scoring the plurality of parameters using estimated model parameters and Jacobian matrix; paragraph 0134, determining parameter ranking based on parameter sensitivity; as shown in parameter Jacobian matrix 1040, parameters P1 and P4 associated with higher sensitivity and are therefore selected to be tuned).
 Moreover, Baone further teaches wherein the at least one processor is further programmed to generate the score based on a dot product angle between the difference the event data and model response data and components of the Jacobian matrix (e.g. paragraph 0004, identifying plurality of well conditioned parameters for first disturbance based on trajectory sensitivities matrix (analogous to a Jacobian matrix; paragraph 0046, matrix made of trajectory sensitivities, number of well conditioned parameters identified in terms of sensitivities; threshold value used to delineate well-conditioned parameters from poorly conditioned parameters based on magnitude; ratios between singular values computed and examined; difference between successive singular values compared against threshold value for determination as to whether to include the next singular value in the subset; paragraph 0048, ranking parameters by computing ranking vector; paragraph 0050, computing vector angles between pairs of well-conditioned parameters, using as dependence value; paragraph 0051, reducing set of well conditioned parameters for disturbance into set of well conditioned and independent parameters based on the vector angles; paragraph 0055, analyzing disturbances, ranking well-conditioned parameters for disturbance; paragraph 0060, disturbance having original nominal value of parameter, simulating disturbance to produce output, computing difference between nominal output with original starting value and output of model simulation, quantifying significance of parameter based on change/difference in model response; i.e. at least one angle between differences in event data, model response data, and/or Jacobian matrix components is determined and used to rank/score a subset of model parameters).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Baone in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Baone (directed to analyzing model parameters using trajectory sensitivities) to include the capability to further score/rank simulation model parameters based on significance of the parameter as determined by a difference between an original nominal value for a disturbance (i.e. a real-world/historical/measured event) and a model simulated output value, and as further determined based on at least one angle between differences in event data, model response data, and/or Jacobian matrix components.  One of ordinary skill would have been motivated to perform such a modification in order to provide an approach to identify a well-conditioned set of model parameters, with enhanced, improved avenues for model tuning, and in order to decompose data in such a way as to identify key directions in which most useful information exists to facilitate a numerically efficient estimation process, particularly for systems with a large number of parameters as described in Baone (paragraphs 0024, 0027).
With respect to claim 7, Zhang in view of Meagher, further in view of Baone teaches all of the limitations of claim 6 as previously discussed, and Baone further teaches wherein the at least one processor is further programmed to select the plurality of tunable parameters based on the dot product angle not exceeding a threshold (e.g. paragraph 0046, matrix made of trajectory sensitivities, number of well conditioned parameters identified in terms of sensitivities; threshold value used to delineate well-conditioned parameters from poorly conditioned parameters based on magnitude; ratios between singular values computed and examined; difference between successive singular values compared against threshold value for determination as to whether to include the next singular value in the subset; paragraph 0048, ranking parameters by computing ranking vector; paragraph 0050, computing vector angles between pairs of well-conditioned parameters, using as dependence value; using threshold vector angle for determining independency; paragraph 0051, reducing set of well conditioned parameters for disturbance into set of well conditioned and independent parameters based on the vector angles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Baone in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Baone (directed to analyzing model parameters using trajectory sensitivities) to include the capability to further score/rank simulation model parameters based on significance of the parameter as determined by a difference between an original nominal value for a disturbance (i.e. a real-world/historical/measured event) and a model simulated output value, and as further determined based on at least one angle between differences in event data, model response data, and/or Jacobian matrix components, and to select model parameters based on a threshold, such as an angle threshold applied to a vector angle between parameters in the matrix, a sensitivity threshold, etc..  One of ordinary skill would have been motivated to perform such a modification in order to provide an approach to identify a well-conditioned set of model parameters, with enhanced, improved avenues for model tuning, and in order to decompose data in such a way as to identify key directions in which most useful information exists to facilitate a numerically efficient estimation process, particularly for systems with a large number of parameters as described in Baone (paragraphs 0024, 0027).
With respect to claim 18, Zhang in view of Meagher teaches all of the limitations of claim 16 as previously discussed, and Zhang further teaches wherein the model includes a plurality of parameters, and wherein the method further comprises: 
generating a Jacobian matrix for the plurality of parameters (e.g. paragraph 0093, generating parameter Jacobian matrix associated with graphical model; identifying parameters associated with blocks in graphical model, determining and obtaining Jacobian matrix).
Meagher further teaches:
calculating the difference between event data and model response data for the plurality of parameters e.g. paragraph 0098, receiving real-time data from sensors interfaced with monitored system and virtual data from virtual system modeling engine simulating data output from virtual system model of monitored system; paragraph 0099, operating parameters of virtual system model adjusted to minimize difference; adjusting virtual system model output parameters that are functions of virtual system model sensor values; operating parameters of virtual system model that mimic operation of sensor adjusted to reflect real-time data received from those sensors; completion of calibration operations/summary of adjustments made to virtual system model; i.e. parameters of the virtual system model are selected for adjustment based on correspondence with sensors/real-world values; paragraph 0103-0104, updating virtual model parameters based on differences between actual and predicted values to ensure virtual model ages with virtual system, to reflect retrofits, repairs, etc.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang and Meagher in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning), to incorporate the teachings of Meagher (directed to model based solar power management, including model parameter tuning) to include the capability to select parameters for tuning (i.e. virtual system model parameters as taught by both Zhang and Meagher) based on both real-world system event data (i.e. as taught by Meagher and Zhang, where Meagher teaches comparison of actual values with simulated values, and where Zhang teaches collection of actual values as input to the simulation model and identification of tunable parameters based on the model) and model response data (i.e. as taught by Meagher, where virtual system model generated values are correlated to real worlds values to determine a difference and corresponding parameters are selected for adjustment/calibration).  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution to a need in the art for filtering real-time sensory data from an electrical/power 
Zhang and Meagher do not explicitly disclose: 
identifying the plurality of tunable parameters based on a dot product angle between the difference and the Jacobian matrix where the dot product angle does not exceed a predetermined threshold.
However, Baone teaches:
identifying the plurality of tunable parameters based on a dot product angle between the difference and the Jacobian matrix where the dot product angle does not exceed a predetermined threshold (e.g. paragraph 0002, matching model to actual measurements during real disturbance; paragraph 0004, identifying plurality of well conditioned parameters for first disturbance based on trajectory sensitivities matrix (analogous to a Jacobian matrix); paragraph 0024, historical database of disturbances analyzed to determine disturbances and parameters that enhance model tuning; data base has many available disturbances and associated data collected over time; paragraph 0046, matrix made of trajectory sensitivities, number of well conditioned parameters identified in terms of sensitivities; threshold value used to delineate well-conditioned parameters from poorly conditioned parameters based on magnitude; ratios between singular values computed and examined; difference between successive singular values compared against threshold value for determination as to whether to include the next singular value in the subset; paragraph 0048, ranking parameters by computing ranking vector; paragraph 0050, computing vector angles between pairs of well-conditioned parameters, using as dependence value; using threshold vector angle for determining independency; paragraph 0051, reducing set of well conditioned parameters for disturbance into set of well conditioned and independent parameters based on the vector angles; paragraph 0055, analyzing disturbances, ranking well-conditioned parameters for disturbance; paragraph 0060, disturbance having original nominal value of parameter, simulating disturbance to produce output, computing difference between nominal output with original starting value and output of model simulation, quantifying significance of parameter based on change/difference in model response; i.e. at least one angle between differences in event data, model response data, and/or Jacobian matrix components is determined and used to rank/score, and then identify/select a subset of model parameters).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Zhang, Meagher, and Baone in front of him to have modified the teachings of Zhang (directed to simulation model parameter tuning) and Meagher (directed to model based solar power management, including model parameter tuning), to incorporate the teachings of Baone (directed to analyzing model parameters using trajectory sensitivities) to include the capability to further score/rank simulation model parameters based on significance of the parameter as determined by a difference between an original nominal value for a disturbance (i.e. a real-world/historical/measured event) and a model simulated output value, and as further determined based on at least one angle between differences in event data, model response data, and/or Jacobian matrix components, and to select model parameters based on a threshold, such as an angle threshold applied to a vector angle between parameters in the matrix, a sensitivity threshold, etc..  One of ordinary skill would have been motivated to perform such a modification in order to provide an approach to identify a well-conditioned set of model parameters, with enhanced, improved avenues for model tuning, and in order to decompose data in such a way as to identify key directions in which most useful information exists to facilitate a numerically efficient estimation process, particularly for systems with a large number of parameters as described in Baone (paragraphs 0024, 0027).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179